Citation Nr: 0004523	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
secondary to service-connected chronic low back strain with 
degenerative instability, status post L5-S1 diskectomy.  

2.  Entitlement to an original evaluation in excess of 30 
percent for a major depressive disorder.

3.  Entitlement to an effective date earlier than March 19, 
1996, for the grant of a total disability evaluation based 
upon individual unemployability. 

4.  Entitlement Dependent's Educational Assistance under 38 
U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Portland Department of Veterans Affairs (VA) Regional Office 
(RO).

As the veteran noted disagreement with the assignment of the 
initial 30 percent rating for his major depressive disorder 
in the February 1997 rating determination and properly 
perfected his appeal, the propriety of the rating during the 
time period from March 19, 1996, the date of his request for 
service connection for psychiatric problems, is currently 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  Although the RO 
had not evaluated the veteran's claim in light of Fenderson, 
the Board finds that there has been no due process violation.  
That is, the RO has considered the appropriate evaluation for 
the entire period since the effective date of the grant of 
service connection.




FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
seizure disorder that was caused or aggravated by his 
service-connected low back disability.  

2.  The veteran's major depressive disorder has resulted in 
considerable social and industrial impairment during the 
entire period since the effective date of the grant of 
service connection for that disability, March 19, 1996. 

3.  The veteran was found to be totally disabled for Social 
Security Disability purposes as of November 22, 1993, due to 
service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a seizure disorder as 
secondary to the service-connected low back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 50 percent evaluation, but no more, 
for a major depressive disorder are met effective March 19, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9405 (1996); 4.130 (1999). 

3.  The criteria for a total disability evaluation based upon 
individual unemployability have been met effective November 
22, 1993.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.400, 4.16 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure Disorder

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation that a disorder is service-connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, at 1468.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Therefore, if the determinant issue is one 
of medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  If the claimed 
disability is manifested by observable symptoms, lay evidence 
of symptomatology may be adequate to show the nexus between 
the current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Service connection will be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a service-connected disability aggravates but is 
not the proximate cause of a non-service-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the non-service-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

A review of the record demonstrates that the veteran 
requested service connection for his seizure disorders due to 
a low back condition in September 1997.  

VA outpatient treatment records reveal that the veteran was 
seen with complaints of a shock sensation down both arms in 
July 1996.  Neurological examination performed at that time 
was normal.  The veteran was placed on Tegretol.  At the time 
of an August 1996 visit, the veteran's electric-like shock 
sensations were noted to have decreased drastically after 
being placed on Tegretol.  

In July 1997, the veteran was seen with complaints of 
seizures at Kaiser Foundation Hospital.  An 
electroencephalogram performed during that time revealed 
normal wake stage I sleep findings.  

At the time of an August 1997 visit, the veteran reported 
that he could not remember having these seizures.  The 
veteran's wife stated that approximately one month earlier.  
she had found the veteran sitting on the couch and leaning to 
the right drooling.  His arms were chest level and trembling.  
He was semi-responsive at that time.  She noted that a MRI 
performed at Southwest Washington Medical Center was normal.  
She further indicated that the veteran had blank stares all 
the time and that she would have to yell at him to gain his 
attention.  The veteran's wife reported that he had had at 
least six episodes involving movement of the upper 
extremities and a reduction in the level of consciousness.  

Physical examination revealed equal and reactive pupils and 
flat optic discs.  The veteran had full visual fields to 
confrontation and normal ocular motility.  Normal muscles of 
facial expression and normal and palatal tongue movement were 
found.  The veteran also had grossly normal speech and 
hearing.  

It was the examiner's impression that the veteran had had 
multiple episodes of disorientation and/or behavioral arrest 
accompanied sometimes by movements in his upper extremities, 
which could be seizures.  The examiner noted that he was 
still uncertain as to whether the veteran had seizures.  

In December 1997, the veteran was afforded a comprehensive 
neurological examination.  At the time of the examination, 
the veteran reported that he had apparently had a seizure 
three or four months earlier while watching television.  The 
veteran indicated that he was taking Dilantin three times per 
day and that he had taken Tegretol in the past.  He noted 
that he had had not had another seizure since the initial 
one.  

Examination revealed that the veteran performed quite well on 
mental testing.  His short term memory was intact and he was 
able to spell "world" backwards.  He also performed serial 
7's without difficulty and his speech and language were 
normal.  Cranial nerves II through XII were also normal and 
there was no nystagmus.  Motor examination showed normal 
strength and tone in the upper extremities.  In the lower 
extremities, muscle strength testing was comprised by pain 
but there did not appear to be any focal weakness.  
Coordination was normal.  Sensory examination was normal in 
the upper extremities.  In the lower extremities, there was 
hypesthesia on the lateral aspects of the lower legs, 
bilaterally, in a L5 distribution.  Diagnoses included 
seizure disorder and chronic low back pain.  

The examiner noted that the veteran appeared to have had a 
single generalized tonic-clonic seizure in September of that 
year and possible subsequent complex partial seizures.  The 
examiner observed that assuming that the veteran did indeed 
have an authentic seizure disorder, it was unlikely that it 
was in anyway related to his service-connected back problem.  
He indicated that the only possible connection he could 
imagine would be that the veteran had suffered an anoxic 
brain injury due to an anesthetic accident during surgery, 
which to his knowledge did not occur, or perhaps if he had 
consumed excessive quantities of one of the antidepressants 
such as Zoloft that he had been on in the last year.  He 
concluded that it was much more likely that the recent 
seizure was completely unrelated to the back condition.  

The Board has concluded that the veteran has not presented 
evidence of a well-grounded claim of service connection for a 
seizure disorder secondary to his service-connected low back 
disorder.   

While the veteran has expressed his belief that his seizure 
disorder is related to his service-connected low back 
disorder, he is not medically qualified to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There 
has been no competent medical evidence submitted relating any 
seizure disorder to his service-connected low back disorder 
either directly or via aggravation.  

As there has been no competent medical evidence submitted 
attributing any seizure disorder in any way to his service-
connected low back disorder, the claim is not well grounded 
and must be denied.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.

Under the provisions of the old rating schedule, a 30 percent 
evaluation was warranted for definite social and industrial 
impairment.  In this regard, the Board notes the Court's 
decision in Hood v. Brown, 4 Vet. App. 301 (1993), and 
VAOPGCPREC 9-93 (OGC Prec. 9-93) (1993), which defined 
definite social and industrial impairment as impairment which 
is "distinct, unambiguous and moderately large in degree."  A 
50 percent evaluation was warranted for considerable social 
and industrial impairment.  A 70 percent evaluation required 
that the ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate to have been so adversely affected as to result in 
virtual isolation in the community; or that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual had to be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Codes 9405 (1996).

The revised rating criteria provide that a 30 percent 
evaluation is to be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A review of the record demonstrates that in a rating decision 
dated in February 1997, service connection for major 
depressive disorder without psychotic features, was granted 
effective on March 19, 1996.  

In January 1997, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had had shooting headaches for the last two 
years.  He stated that he could not sleep because of the pain 
in his back.  He noted that he would get angry at nothing, 
that he had no energy, that he could not remember anything, 
and that he could not concentrate.  

Mental status examination revealed that the veteran was in 
obvious pain and that he had to stand up numerous times 
during the interview.  The veteran had difficulty remembering 
important dates in his life during the interview.  He 
displayed a dysphoric mood and a restrictive range of affect.  
The veteran denied having suicidal ideation but admitted to 
having homicidal ideation without a plan.  He did not appear 
to be in an immediate danger to himself or others.  The 
examiner noted that past cognitive testing had shown that the 
veteran had some problems with long term memory, which he 
noted could possibly be due to his depression or his desire 
to receive a higher service-connected rating.  

The examiner indicated that the veteran met the criteria for 
a major depressive disorder in that he suffered from a 
depressed mood for most of the day for greater than a two 
week period, had significant weight gain, insomnia, fatigue, 
feelings of worthlessness because he could not work, 
diminished ability to concentrate, and occasional thoughts of 
death.  He also observed that the veteran was severely 
socially impaired given that he had no friends and that he 
felt that he could not do anything with his friends because 
of his physical problems.  He further noted that the veteran 
suffered from severe industrial impairment due to his 
physical ailments.  

The examiner also found that the veteran was severely 
emotionally impaired due to symptoms of depression as a 
result of his physical disability and anger control problems.  
He indicated that the veteran was unemployable as a result of 
his physical and psychiatric problems.  A diagnosis of a 
major depressive disorder, moderate without psychotic 
features, was rendered.  A Global Assessment of Function 
Scale (GAF) score of 51 was assigned.  

In November 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having blackouts many times per day.  He also noted 
getting angry and not being able to remember much of 
anything.  He further reported having irregular sleeping 
habits, being up for days at a time and sleeping days at a 
time.  He stated that his anger was becoming worse and had 
worsened since the last VA examination.  He indicated that he 
was depressed because his back problems prevented him from 
working and kept him from doing things that he enjoyed.  

Mental status examination revealed that the veteran 
complained of severe memory deficits.  The examiner noted 
that the veteran did display some concentration problems 
during the interview.  For example, there was a significant 
discrepancy between his ability to list numbers forward and 
backward.  He could also only recall one of three words after 
a five-minute delay.  The veteran had no difficulty 
performing serial sevens or recalling the five most recent 
presidents of the United States.  His long-term memory 
deficits were noted in his inability to recall that he had 
been examined in 1997.  The veteran denied suicidal ideation.  
He also denied having any active plan to act out his 
homicidal thoughts.  The veteran displayed a labile affect 
and complained of suffering from a chronically irritable and 
dysphoric mood.  There was no evidence of delusions or 
hallucinations.   

The examiner noted that the veteran appeared to be severely 
socially and industrially impaired due to his physical and 
psychiatric disabilities.  He indicated that the veteran was 
primarily unemployable due to inability to sit or stand for 
more than 15 minutes at a time.  He further noted that the 
veteran's continued symptoms of depression included chronic 
dysphoric mood, difficulties with insomnia and hypersomnia, 
fatigue, feelings of worthlessness, concentration deficits, 
and lack of interest in pleasurable activities.  Diagnoses of 
history of major depressive episodes, currently in remission; 
depressive disorder due to back condition and seizure 
disorder; and history of alcohol abuse in sustained 
remission, were rendered.  A GAF score of 52 was assigned, 
which the examiner indicated showed moderate signs of 
depression.  

The Board is of the opinion that the veteran meets the 
criteria for a 50 percent evaluation for major depressive 
disorder under both the old and new criteria.  At the time of 
both VA examinations, the veteran reported having difficulty 
concentrating and remembering things.  He also noted having 
occasional outbursts of anger and rage.  He further indicated 
that he was having difficulty maintaining relationships with 
others.  He also reported having thoughts of homicidal 
ideation but of not carrying them out.  At the time of each 
examination, the veteran's symptomatology relating to his 
major depressive disorder was described as moderate.  He was 
given GAF scores of 51 and 52, which are at the low end of 
the range for moderate symptomatology and approach the 
criteria for severe disability.  

A score between 51 and 60 contemplates moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attack) or moderate difficulty in social, occupational, or 
school functions (e. g. few friends, conflicts with peers and 
co-workers).  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994); 38 C.F.R. § 4.130 (1999).  While such scores 
demonstrate moderate symptoms, the veteran continued to have 
intermittent flare-ups as evidenced above, which more closely 
approximated the criteria for a 50 percent evaluation for a 
major depressive disorder.  Moreover, the veteran remained 
with his wife throughout this entire period.

Although the veteran was noted to have severe social and 
industrial impairment at the time of his January 1997 VA 
examination, the examiner attributed the veteran's severe 
industrial impairment to his physical disabilities as well as 
his psychiatric disability.  The examiner specifically found 
the impairment caused by the depressive disorder to be no 
more than moderate.

Based upon the above findings, the Board is of the opinion 
that the veteran's major depressive disorder lies somewhere 
between moderate and severe disability, and that an 
evaluation based on considerable social and industrial 
impairment is warranted.  

An evaluation in excess of 50 percent is not warranted as the 
veteran has not been shown to have severe social and 
industrial impairment as evidenced by his continuing 
relationship with his wife and the opinions and findings of 
examiners.  The Board concludes that the evidence is not 
indicative of more than considerable social and industrial 
impairment, which is contemplated by the current 50 percent 
evaluation under the old rating criteria.

An evaluation in excess of 50 percent is also not warranted 
under the new rating criteria.  Obsessional rituals that 
interfered with routine activities have never been reported 
in the record.  Intermittently illogical, obscure, or 
irrelevant speech was also not been found to be present.  The 
veteran was also not found to have near-continuous panic.  
Spatial disorientation had also not been shown.  Neglect of 
personal appearance and hygiene were not found.  While the 
veteran reported irritability there were no reports of 
violence.  Ultimately, the Board must conclude, as discussed 
above, that the veteran did not meet most of the criteria for 
a 70 percent evaluation, and that an evaluation in excess of 
50 percent was not warranted for this time period.  


Earlier Effective Date

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 (West 1991) and 38 C.F.R. § 3.400 (1999).  The statute 
provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection. 

(2)	Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o) (1999).

The Court and VA's General Counsel have interpreted the 
provisions of § 3.400 as meaning that if the increase 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age. 38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the Schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable. 

For purposes of 38 C.F.R. § 4.16(a), orthopedic disabilities 
are considered a single disability.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment in 
a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  Id.

A determination regarding individual unemployability due to 
service-connected disorders involves consideration of 
objective impairment with consideration of factors affecting 
the individual, where necessary to reflect the true level of 
the veteran's disability.  Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

A review of the record demonstrates that the RO, in an August 
1993 rating determination, granted service connection for low 
back strain and assigned a 10 percent disability evaluation.  
In a December 1993 statement in support of claim, the veteran 
reported that he had been recently hospitalized at the 
Portland VA Medical Center due to his service-connected back 
condition.  He noted that he had been unable to work as a 
result of this.  He requested an increased evaluation at that 
time.  

Following a February 1994 VA examination, the RO, in a March 
1994 rating determination, increased the veteran's disability 
evaluation from 10 to 40 percent, effective October 26, 1993, 
and reclassified the disability as a chronic low back 
muscular strain superimposed on degenerative instability.  

Following a November 1994 VA examination, the RO, in a 
December 1994 rating determination, reclassified the 
veteran's disability evaluation as a chronic back strain with 
degenerative instability status post L5-S1 diskectomy, and 
assigned the following disability evaluations:  60 percent 
from October 26, 1993, 100 percent from September 7, 1994, 
due to a diskectomy performed at that time, and 60 percent 
from November 1, 1994.  The 60 percent evaluation as of 
October 26, 1993, was based upon VA outpatient treatment 
records demonstrating that a CT scan of the lumbar spine had 
revealed possible disc disorders with nerve root impingement.  

In January 1995, the veteran filed a formal application for 
an increased evaluation based upon individual 
unemployability.  

In a May 1995 statement in support of claim, the veteran 
indicated that he had been released from work as a result of 
his service-connected back disorder.  In June 1995, the RO 
denied a total disability evaluation based upon individual 
unemployability.  

At the time of a November 1995 hearing, the veteran testified 
that he had constant pain in his back.  He stated that 
physical therapy had been discontinued as a result of the 
pain it caused him due to inflammation of scar tissue.  The 
veteran noted that he had not worked since October 1993.  He 
indicated that he was terminated from his job as a result of 
his inability to perform his duties.  The veteran testified 
that he had trouble staying in any one position for any 
length of time.  He reported that he was in vocational 
rehabilitation and was taking approximately 12 credit hours 
at the time of the hearing.  

In November 1996, the veteran forwarded a copy of a Social 
Security Administration decision dated that same month.  In 
the report, the veteran's impairments were found to prevent 
him from performing regular work and sustaining concentration 
for long periods of time.  It was further noted that the 
veteran did not have transferable skills to perform other 
work within his physical and mental residual functional 
capacity.  It was also observed that based upon the veteran's 
residual functional capacity, and vocational factors, there 
were no jobs existing in significant numbers which the 
veteran could perform.  The impairments which were found to 
be "severe" were a dislocated and compressed disc, chronic 
low back pain, possible ankylosis of the left knee, and major 
depression with schizoid personality traits.  The veteran was 
found to have been unemployable for Social Security 
Disability purposes since November 22, 1993.  

In a February 1997 rating determination, the RO found that 
the veteran had been unemployable as a result of his service-
connected disabilities since March 19, 1996.  

In March 1997, the veteran expressed disagreement with the 
assigned effective date for his total disability evaluation.  

The Board is of the opinion that a total disability 
evaluation based upon individual unemployability is warranted 
from November 22, 1993.  In Norris v. West, 12 Vet. App. 413 
(1999), the Court held that when the RO was considering a 
rating increase from a claimant whose schedular rating met 
the minimum criteria of section 4.16(a) and there was 
evidence of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase had to also include an evaluation of a 
reasonably raised claim for a total disability evaluation.  

In this regard, the Board notes that in his December 1993 
statement in support of claim, the veteran reported that he 
had been unable to work due to his service-connected back 
injury.  In its December 1994 rating determination, the RO 
found that the veteran's lower back disability had been 60 
percent disabling since October 26, 1993.  The veteran had 
been previously been assigned a 10 percent disability 
evaluation for chondromalacia of the left knee in a December 
1993 rating determination, effective from December 3, 1992.  
As such, there was evidence of record as of October 26, 1993, 
demonstrating that the veteran met the minimum schedular 
criteria necessary for determining whether a total disability 
evaluation was warranted.  Therefore, the RO was under an 
obligation to address the issue of a total disability 
evaluation based upon individual unemployability.  

Evidence associated with the claim file in October 1996 
demonstrates that the veteran was found to be completely and 
totally disabled for Social Security Disability purposes as a 
result of his service-connected disabilities, classified as 
dislocated and compressed disc, chronic low back pain, 
possible ankylosis of the left knee, and major depression 
with schizoid personality traits, as of November 22, 1993.  
Since this evidence pre-dates the veteran's informal request 
for a total disability evaluation, but occurred within one 
year prior to the claim, which was received in December 1993, 
the increase is effective as of the date the increase was 
"factually ascertainable."  In the present case, the date 
that it was first factually ascertainable that the veteran 
was unemployable as a result of service-connected 
disabilities was November 22, 1993.  Evidence of record prior 
to this time contains no objective medical findings that the 
veteran was unemployable as a result of his service-connected 
disabilities.  It was only at the time of a February 1994 VA 
examination that the veteran was noted to have major 
vocational problems.  


ORDER

Entitlement to service connection for a seizure disorder 
secondary to service-connected chronic low back strain with 
degenerative instability , status post L5-S1 diskectomy, is 
denied.

A  50 percent evaluation for a major depressive disorder is 
granted, effective March 19, 1996.

An effective date of November 22, 1993, for a total 
disability evaluation based upon individual unemployability 
is granted.  


REMAND

With regard to the issue of eligibility to Dependents' 
Educational Assistance under 38 U.S.C. §  Chapter 35, the 
Board notes that the initial denial of a permanent and total 
disability evaluation was made in a February 1998 rating 
determination.  In that rating determination, the RO found 
that the veteran should have been rated as 100 percent 
disabled due to individual unemployability as a result of 
service-connected disabilities from March 19, 1996.  Based 
upon the above decision, the Board has now found that the 
veteran has been 100 percent disabled as a result of his 
service-connected disabilities since November 22, 1993.  The 
RO has not had the opportunity to review the claim of 
entitlement to a permanent and total disability evaluation in 
light of the Board's decision.  

The Board further observes that the most recent VA 
examinations, did not address the issue of whether the 
veteran was permanently and totally disabled as a result of 
his service-connected disabilities.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any service-connected 
disabilities since December 1997.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records of treatment.

2.  The veteran should be afforded a VA 
general medical examination to determine 
the severity of his service-connected 
disabilities.  He should be advised of 
the consequences of a failure to report 
for the scheduled examination under the 
provisions of 38 C.F.R. § 3.655 (1999).  
All appropriate tests and studies should 
be performed and all findings must be 
reported in detail.  The examiner is 
specifically requested to render an 
opinion as to whether the veteran is 
permanently and totally disabled as a 
result of his service-connected 
disabilities.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are in complete compliance with 
the directives of this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement of 
eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to adjudicate his 
claim, and that a failure, without good cause, could result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







